Exhibit 10.80

 

SCHEDULE

 

to the

 

Master Agreement

 

dated as of November 20, 2003

 

between

 

 

CREDIT SUISSE FIRST
BOSTON INTERNATIONAL

 

and

 

PRICELINE.COM
INCORPORATED

 

 

 

 

 

 

 

(“Party A”)

 

 

 

(“Party B”)

 

 


PART 1


 


TERMINATION PROVISIONS

 

In this Agreement:


 


(A)                                  “SPECIFIED ENTITY” MEANS “AFFILIATES”, IN
RELATION TO PARTY A FOR THE PURPOSE OF:

 

Section 5(a)(v), Applicable.

Section 5(a)(vi), Not Applicable.

Section 5(a)(vii), Not Applicable.

Section 5(b)(iv), Not Applicable.

 

in relation to Party B for the purpose of:

 

Section 5(a)(v), Applicable.

Section 5(a)(vi), Not Applicable.

Section 5(a)(vii), Not Applicable.

Section 5(b)(iv), Not Applicable.


 


(B)                                 “SPECIFIED TRANSACTION” WILL HAVE THE
MEANING SPECIFIED IN SECTION 14 OF THIS AGREEMENT.


 


(C)                                  THE “CROSS DEFAULT” PROVISIONS OF SECTION
5(A)(VI), AS AMENDED HEREIN, WILL APPLY TO PARTY A AND TO PARTY B.  SECTION
5(A)(VI) IS HEREBY AMENDED BY DELETING IN THE SEVENTH LINE THEREOF THE WORDS “,
OR BECOMING CAPABLE AT SUCH TIME OF BEING DECLARED,”.


 

If such provisions apply:

 

“Specified Indebtedness”, has the meaning specified in Section 14 of this
Agreement.

 

1

--------------------------------------------------------------------------------


 

“Threshold Amount” means, in respect of Party A, the greater of (i) an amount
equal to three percent of Party A’s consolidated shareholders’ equity,
determined in accordance with generally accepted accounting principles in the
United States of America (“GAAP”), consistently applied, based on the most
recent consolidated financial statements of Party A and (ii) U.S. $25,000,000;
and in respect of Party B, the greater of (i) an amount equal to three percent
of Party B’s consolidated shareholders’ equity, determined in accordance with
generally accepted accounting principles in the United States of America
(“GAAP”), consistently applied, based on the most recent consolidated financial
statements of Party B and (ii) U.S. $10,000,000 .

 

(d) The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will apply to
Party A and Party B; provided, however, that the phrase “materially weaker”
means (i) the senior long-term debt or deposits of the resulting, surviving or
transferee entity is or are, as the case may be, unrated by Standard & Poor’s
Corporation or Moody’s Investors Service, Inc., and the Policies (as defined
below) in effect at the time, of the party which is not the Affected Party,
would lead such non-Affected Party, solely as a result of a change in the
nature, character, identity or condition of the Affected Party, from its state
prior to such consolidation, amalgamation, merger or transfer, to decline to
make an extension of credit to, or enter into a Transaction with, the resulting,
surviving or transferee entity.  “Policies”, for the purposes of this definition
means written or customary:  (1)(A) internal credit limits applicable to
individual entities or (B) other limits on doing business with entities
domiciled or doing business in jurisdictions or engaging in certain activities,
or (2) internal restrictions on doing business with entities with whom the party
which is not the Affected Party has had prior adverse business relations.

 


(E)                                  ADDITIONAL TERMINATION EVENTS SHALL NOT
APPLY.


 


(F)                                    THE “AUTOMATIC EARLY TERMINATION”
PROVISION OF SECTION 6(A) WILL APPLY TO PARTY A AND TO PARTY B.


 


(G)                                 PAYMENTS ON EARLY TERMINATION.  FOR THE
PURPOSE OF SECTION 6(E) OF THIS AGREEMENT THE SECOND METHOD AND MARKET QUOTATION
WILL APPLY.


 


(H)                                 “TERMINATION CURRENCY” MEANS UNITED STATES
DOLLARS.


 


PART 2


 


TAX REPRESENTATIONS


 


(A)                                  PAYER REPRESENTATIONS.  FOR THE PURPOSE OF
SECTION 3(E) OF THIS AGREEMENT, PARTY A WILL MAKE THE FOLLOWING REPRESENTATION
AND PARTY B WILL MAKE THE FOLLOWING REPRESENTATION:


 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement.  In making this
representation, it may rely on (i) the accuracy of any representations made by
the

 

2

--------------------------------------------------------------------------------


 

other party pursuant to Section 3(f) of this Agreement, (ii) the satisfaction of
the agreement contained in Section 4(a)(i) or 4(a)(iii) of this Agreement and
the accuracy and effectiveness of any document provided by the other party
pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii) the
satisfaction of the agreement of the other party contained in Section 4(d) of
this Agreement, provided that it shall not be a breach of this representation
where reliance is placed on clause (ii) and the other party does not deliver a
form or document under Section 4(a)(iii) by reason of material prejudice of its
legal or commercial position.

 


(B)                                 PAYEE REPRESENTATIONS.  FOR THE PURPOSES OF
SECTION 3(F), PARTY A AND PARTY B MAKE THE REPRESENTATIONS SPECIFIED BELOW, IF
ANY:


 

The following representations will apply to Party A:

 

(i)  Party A represents that it is entering into each Transaction in the
ordinary course of its trade as, and is, a recognized U.K. bank as defined in
Section 840A of the U.K. Income and Corporation Taxes Act of 1988.

 

(ii)  Party A is a “foreign person” within the meaning of Treas. Reg. section
1.6041-4(a)(4).

 

(iii)  Party A represents that, with respect to each Transaction and with
respect to any payment received or to be received by Party A pursuant thereto,
either (A) the entire amount of such payment is, or is treated as, income
effectively connected with the conduct of a trade or business in Specified
Jurisdiction B (“ECI”), (B) a portion of such payment is, or is treated as, ECI
and, with respect to the portion of such payment which is not, or is not treated
as, ECI, Party A is a resident of Specified Jurisdiction A fully eligible for
the benefits of the “Business Profits” provision, the “Interest” provision or
the “Other Income” provision of the Specified Treaty with respect to such
portion and such portion is not attributable to a trade or business carried on
by Party A through a permanent establishment in Specified Jurisdiction B or (C)
with respect to the entire amount of such payment, Party A is a resident of
Specified Jurisdiction A fully eligible for the benefits of the “Business
Profits” provision, the “Interest” provision or the “Other Income” provision of
the Specified Treaty with respect to such payment and such payment is not
attributable to a trade or business carried on by Party A through a permanent
establishment in Specified Jurisdiction B.

 

(iv)  With respect to each transaction, unless Party A advises Party B to the
contrary at least 20 business days prior to the earliest date on which any
Specified Jurisdiction B tax return or report in respect of such Transaction is
due, Party A shall be deemed to have advised Party B, for Specified Jurisdiction
B tax reporting purposes, to treat the entire amount of all payments received by
Party A in connection with such Transaction as ECI.

 

For purposes of (iii) and (iv) above,

 

3

--------------------------------------------------------------------------------


 

“Specified Jurisdiction A” means the United Kingdom of Great Britain and
Northern Ireland.

 

“Specified Jurisdiction B” means the United States of America.

 

“Specified Treaty” means the income tax treaty between Specified Jurisdiction A
and Specified Jurisdiction B, entered into force on March 31, 2003, upon the
exchange of Instruments of Ratification.

 

The following representation will apply to Party B:

 

Party B is a corporation created or organized in the United States or under the
laws of the United States or of any State or of the District of Columbia and it
is not a foreign person for United States federal income tax purposes.

 

4

--------------------------------------------------------------------------------


 


PART 3


 


DOCUMENTS TO BE DELIVERED


 

For the purpose of Section 4(a):

 


(1)                                  TAX FORMS, DOCUMENTS, OR CERTIFICATES TO BE
DELIVERED ARE:

 

Party required
to deliver
document

 

Form/Document/
Certificate

 

Date by which to
be delivered

 

Covered by Section
3(d) Representation

 

 

 

 

 

 

 

 

 

Party A and Party B

 

Any document required or reasonably requested to allow the other party to make
payments under the Agreement without any deduction or withholding for or on the
account of any Tax or with such deduction or withholding at a reduced rate

 

(i) Before the first payment date under this Agreement, (ii) promptly upon
reasonable demand by the other party, [and (iii) promptly upon learning that any
such form previously provided has become obsolete or incorrect]

 

 

 

 

 

 

 

 

 

 

 

Party A

 

United States Internal Revenue Service Form [W-8 BEN] [W-8 ECI], or any
successor form, duly completed and executed and in a form reasonably
satisfactory to Party B

 

(i) Before the first scheduled Payment Date with respect to each Transaction,
(ii) promptly upon reasonable demand by Party B and (iii) promptly upon learning
that any such form previously provided by Party A has become obsolete or
incorrect

 

Yes

 

 

 

 

 

 

 

 

 

Party B

 

United States Internal Revenue Service Form W-9, or any successor form, duly
completed and executed and in a form reasonably satisfactory to Party A

 

(i) Before the first scheduled Payment Date with respect to each Transaction,
(ii) promptly upon reasonable demand by Party A and (iii) promptly upon learning
that any such form previously provided by Party B has become obsolete or
incorrect

 

Yes

 

 

5

--------------------------------------------------------------------------------


 


(2)                                  OTHER DOCUMENTS TO BE DELIVERED ARE:

 

Party required
to deliver
document

 

Form/Document/
Certificate

 

Date by which to
be delivered

 

Covered by Section 3(d) Representation

 

 

 

 

 

 

 

 

 

Party A and B

 

Certified copies of all corporate authorizations and any other documents with
respect to the execution, delivery and performance of this Agreement

 

Upon execution and delivery of this Agreement

 

Yes

 

 

 

 

 

 

 

 

 

Party A and Party B

 

Certificate of Authority and specimen signatures of individuals executing this
Agreement and Confirmations

 

Upon execution and delivery of this Agreement and thereafter upon request of the
other party

 

Yes

 

 

 

 

 

 

 

 

 

Party A

 

Audited annual consolidated financial statements of Party A

 

Upon Request

 

Yes

 

 

 

 

 

 

 

 

 

Party B

 

Audited annual consolidated Financial Statements of Party B

 

Upon Request

 

Yes

 

 

 

 

 

 

 

 

 

Party B

 

Unaudited quarterly consolidated Financial Statements of Party B

 

Upon Request

 

Yes

 

 


PART 4


 


MISCELLANEOUS


 


(A)                                  ADDRESS FOR NOTICES:  FOR THE PURPOSES OF
SECTION 12(A) OF THIS AGREEMENT:


 

Address for notices or communications to Party A:

 

Notwithstanding section 12 (a) of the Agreement all notices including those to
be given under Section 5 or 6 may be given by facsimile transmission or
electronic messaging system.

 

(i)             (1)                                  Address for notices or
communications to Party A:

 

6

--------------------------------------------------------------------------------


 

Address:

 

One Cabot Square

 

 

 

 

London E14 4QJ

 

 

 

 

England

 

 

 

 

 

 

 

Attention:

 

(1)                                  Head of Credit Risk Management;

 

 

 

 

(2)                                  Global Head of OTC Operations, Operations
Department;

 

 

 

 

(3)                                  General Counsel Europe - Legal and
Compliance Department.

 

 

 

 

 

 

 

Swift:

 

Credit Suisse First Boston International CSFP GB2L

 

 

 

(2)                                  For the purpose of facsimile notices or
communications under this Agreement:

 

Facsimile No.:

 

+44 (0) 20 7888 2686

Attention:

General Counsel Europe - Legal and Compliance Department

 

Telephone number for oral confirmation of receipt of facsimile in legible
form:     + 44 (0) 20 7888 4465

 

Designated responsible employee for the purposes of Section 12(a)(iii):  Senior
Legal Secretary

 

With a copy to:

 

Facsimile No: +44 (0) 207 888 3715

 

 

Head of Credit Risk Management

 

With a copy to:

 

Facsimile No: +44 (0) 207 888 9503

 

 

Global Head of OTC Operations, Operations Department.

 

 

Address for notices or communications to Party B:

 

Address:

 

Priceline.com Incorporated

Attention:

 

Peter Millones

 

 

Priceline.com

 

 

Office of the General Counsel

 

 

800 Connecticut Avenue

 

 

Norwalk, Connecticut 06854

 

 

Fax: (203) 299-8915

 

 

(For all purposes)

 

(b)                                 Process Agent.  For the purpose of Section
13(c):

 

Party A appoints as its Process Agent:

 

Credit Suisse First Boston LLC,

 

 

One Madison Avenue, New York, NY 10010 (Attention:

 

 

General Counsel, Legal and Compliance Department)

 

7

--------------------------------------------------------------------------------


 

Party B appoints as its Process Agent:     Not Applicable

 


(C)                                  OFFICES.  THE PROVISIONS OF SECTION 10(A)
WILL APPLY TO THIS AGREEMENT.


 


(D)                                 MULTIBRANCH PARTY.  FOR THE PURPOSE OF
SECTION 10(C) OF THIS AGREEMENT:


 

Party A is not a Multibranch Party.

 

Party B is not a Multibranch Party.

 


(E)                                  CALCULATION AGENT.  THE CALCULATION AGENT
IS PARTY A UNLESS OTHERWISE SPECIFIED IN A CONFIRMATION IN RELATION TO THE
RELEVANT TRANSACTION; PROVIDED, HOWEVER, IF AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING WITH RESPECT TO PARTY A, THEN A THIRD PARTY WILL BE SELECTED TO BE
THE CALCULATION AGENT BY PARTY B FROM ANNEX A.


 


(F)                                    CREDIT SUPPORT DOCUMENT.  DETAILS OF ANY
CREDIT SUPPORT DOCUMENT.


 

Party B:

 

Not Applicable.

 

 

 

Party A:

 

Not Applicable.

 

Any Credit Support Document required pursuant to a Confirmation shall be deemed
to be incorporated into, and is hereby made a part of, this Agreement, and this
Agreement together with all Credit Support Documents shall be deemed to
constitute one swap agreement pursuant to 11 U.S.C. Section 546(g) and 12 U.S.C.
Section 1821(e)(8)(D)(vii).

 


(G)                                 CREDIT SUPPORT PROVIDER.


 

Party B:

 

Not Applicable.

 

 

 

Party A:

 

Not Applicable

 


(H)                                 GOVERNING LAW.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
AND EACH PARTY HEREBY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK.


 


(I)                                     NETTING OF PAYMENTS.  SECTION 2(C)(II)
OF THIS AGREEMENT WILL APPLY TO ANY TRANSACTIONS FROM THE DATE OF THIS
AGREEMENT.  NEVERTHELESS, TO REDUCE SETTLEMENT RISK AND OPERATIONAL COSTS, THE
PARTIES AGREE THAT THEY WILL ENDEAVOR TO NET ACROSS AS MANY TRANSACTIONS AS
PRACTICABLE WHEREVER THE PARTIES CAN ADMINISTRATIVELY DO SO.


 


(J)                                     “AFFILIATE” WILL HAVE THE MEANING
SPECIFIED IN SECTION 14 OF THIS AGREEMENT.


 


(K)                                  SEVERABILITY.  IF ANY TERM, PROVISION,
COVENANT, OR CONDITION OF THIS AGREEMENT, OR THE APPLICATION THEREOF TO ANY
PARTY OR CIRCUMSTANCE, SHALL BE HELD TO BE INVALID OR UNENFORCEABLE (IN WHOLE OR
IN PART) FOR ANY REASON, THE REMAINING TERMS, PROVISIONS, COVENANTS, AND
CONDITIONS HEREOF SHALL CONTINUE IN FULL FORCE AND EFFECT AS IF THIS AGREEMENT
HAD BEEN EXECUTED WITH THE INVALID OR UNENFORCEABLE PORTION ELIMINATED, SO


 

8

--------------------------------------------------------------------------------


 


LONG AS THIS AGREEMENT AS SO MODIFIED CONTINUES TO EXPRESS, WITHOUT MATERIAL
CHANGE, THE ORIGINAL INTENTIONS OF THE PARTIES AS TO THE SUBJECT MATTER OF THIS
AGREEMENT AND THE DELETION OF SUCH PORTION OF THIS AGREEMENT WILL NOT
SUBSTANTIALLY IMPAIR THE RESPECTIVE BENEFITS OR EXPECTATIONS OF THE PARTIES.


 


PART 5


 


OTHER PROVISIONS


 

(1)                                  UPON THE DESIGNATION OR DEEMED DESIGNATION
OF ANY EARLY TERMINATION DATE AS A RESULT OF AN EVENT OF DEFAULT, IN ADDITION TO
AND NOT IN LIMITATION OF OR WITH PREJUDICE TO ANY OTHER RIGHT OR REMEDY
(INCLUDING ANY RIGHT TO SETOFF, COUNTERCLAIM, OR OTHER RIGHT TO WITHHOLD
PAYMENT) UNDER APPLICABLE LAW:

 

the Non-defaulting Party or the party that is not the Affected Party (in either
case, “X”) may, without prior notice to any person, set off any sum or
obligation (whether or not arising under this Agreement, whether matured or
unmatured and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by the Defaulting Party or Affected Party (in
either case, “Y”) to X or to any Affiliate of X, against any sum or obligation
(whether or not arising under this Agreement or any other agreement, whether
matured or unmatured and irrespective of the currency, place of payment or
booking office of the sum or obligation) owed by X or any Affiliate of X to Y,
and, for this purpose, may convert one currency into another, at the rate of
exchange at which such party would be able, acting in a reasonable manner and in
good faith, to purchase the relevant amount of such currency.  If any sum or
obligation is unascertained, X may in good faith estimate that sum or obligation
and set off in respect of that estimate, subject to X or Y, as the case may be,
accounting to the other party when such sum or obligation is ascertained.  X
will give notice to the other party of any set-off effected under this Part
5(1).

 

Nothing in this Agreement shall be effective or deemed to create any charge
under English law.

 

Nothing in this Part 5(1) shall be effective to create a charge or other
security interest.  This Part 5(1) shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other right to which any
part is at any time otherwise entitled (whether by operation of law, contract or
otherwise).

 

(2)                                  SECTION 3 OF THE AGREEMENT IS HEREBY
AMENDED BY ADDING AT THE END THEREOF:

 

(g)  Eligible Contract Participant.  It is an “eligible contract participant” as
defined in Section 1a(12) of the Commodity Exchange Act.

 

(h)  Relationship Between Parties.  Each party will be deemed to represent to
the other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):

 

9

--------------------------------------------------------------------------------


 

(i)  Non Reliance.  It is acting for its own account, and it has made it own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary.  It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction.  No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

 

(ii)  Evaluation and Understanding.  It is capable of assessing the merits of
and understanding (on its own behalf or through independent professional advice)
and understands and accepts the terms, conditions and risks of that
Transaction.  It is also capable of assuming, and assumes, the risks of that
Transaction.

 

(iii)  Status of Parties.  The other party is not acting as a fiduciary for or
an advisor to it in respect of that Transaction.

 

(3)                                  CONSENT TO RECORDING.  EACH PARTY HERETO
CONSENTS TO THE MONITORING OR RECORDING, AT ANY TIME AND FROM TIME TO TIME, BY
THE OTHER PARTY OF ANY AND ALL COMMUNICATIONS BETWEEN OFFICERS OR EMPLOYEES FOR
THE PARTIES, WAIVES ANY FURTHER NOTICE OF SUCH MONITORING OR RECORDING, AND
AGREES TO NOTIFY ITS OFFICERS AND EMPLOYEES OF SUCH MONITORING OR RECORDING.

 

(4)                                  WITH RESPECT TO EACH TRANSACTION ENTERED
INTO PURSUANT TO THIS AGREEMENT, PARTY A WILL SEND TO PARTY B A CONFIRMATION
WITHIN TEN (10) LOCAL BUSINESS DAYS AFTER SUCH ENTRY.  PARTY B SHALL, WITHIN TEN
(10) LOCAL BUSINESS DAYS AFTER RECEIPT OF SUCH CONFIRMATION, CONFIRM THE
ACCURACY OF SUCH CONFIRMATION OR PROVIDE NOTICE TO PARTY A OF ITS DISAGREEMENT
WITH SUCH CONFIRMATION (INDICATING HOW IT BELIEVES THE TERMS OF SUCH
CONFIRMATION SHOULD BE CORRECTLY STATED).

 

(5)           Scope of Agreement.  Any Specified Transaction (whether now
existing or hereafter entered into) between the parties, the confirmation of
which fails by its terms expressly to exclude application of this Agreement,
shall be governed by and be subject to this Agreement.  Any such confirmation
shall be a “Confirmation”, and any such Specified Transaction shall be a
“Transaction”, for all purposes of this Agreement.

 

(6)                                  Definitions.  Unless otherwise specified in
a Confirmation, each Transaction between the parties shall be subject to the
2000 ISDA Definitions as published by the International Swaps and Derivatives
Association, Inc. (the “2000 Definitions”), and will be governed in all relevant
respects by the provisions of the 2000 Definitions, without regard to any
amendments thereto subsequent to the date hereof.  The provisions set forth in
the 2000 Definitions are incorporated by reference in and shall be deemed a part
of this Agreement except that references in the 2000 Definitions to a “Swap
Transaction” shall be deemed references to a “Transaction” for purposes of this
Agreement.

 

10

--------------------------------------------------------------------------------


 

(7)                                  Change of Account.  Section 2(b) of this
Agreement is hereby amended by the addition of the following after the word
“delivery” in the first line thereof:

 

“to another account in the same legal and tax jurisdiction as the original
account”

 

(8)                                  WAIVER OF JURY TRIAL.  TO THE FULLEST
EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized representatives as of the date hereof.

 

 

PRICELINE.COM INCORPORATED

 

 

 

 

 

By:

/s/ Robert J. Mylod

 

Name:  Robert J. Mylod

 

Title:  Chief Financial Officer

 

 

 

CREDIT SUISSE FIRST BOSTON
INTERNATIONAL

 

 

 

 

 

By:

/s/ Paul Chelsom

 

 

Name:  Paul Chelsom

 

 

Title:  Attorney-in-Fact

 

 

 

 

 

By:

/s/ Andrew Walton

 

Name:  Andrew Walton

 

Title:  Attorney-in-Fact

 

12

--------------------------------------------------------------------------------